el

/ .

AQ 245B 3 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) : : OO Pagel of | /

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

United States of America 7 JUDGMENT IN A CRIMINAL CASE
Ve . , _ (For, Offenses Committed Gn or After November 1, 1987)
Luis Maéias-Ochoa Case Number: 3:19-mj-22988
Donald L Levj |
Defendant's Attorne) — Fee it 'Z

 

 

REGISTRATION NO. 86742298

THE DEFENDANT; | | | | JUL 99 219
pleaded guilty to count(s) 1 of Complaint

 

 

Loatusceinmaminetsnasan

CLERKS DISTRICT )
O was found guilty. to count(s) os SQUTHE BN DISTHIOT OF CALIFORNIA

after a plea of not guilty. __DERUTY
Accordingly, the defendant is adjudged guilty of such counts), which involve the following offense(s):

 

 

 

 

 

 

 

Title & Section | Nature of Offense ae oo ~  : Count Number(s)
8:1325 . me ILLEGAL ENTRY (Misdemeanor) - , 1 :
‘[J The defendant has been found not guilty on count(s) | | a ,
O Count(s) oo. ne _ dismissed on the motion of the United States,
IMPRISONMENT

The defendant i is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term e

 

|X rvs SERVED »  O. days

XI Assessment: $10 WAIVED i Fine: WAIVED :

~ & Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents i in,
the defendant’s possession at the time of arrest upon their deportation or removal. _
L]. Court recommends defendant be deported/removed with relative, | _ _ charged incase ©

 

_ IT IS ORDERED that the defendant shall notify the United States Attomey for this district -within 30 days
-. of any change of name; residence, or mailing address until all fines, restitution, costs, and special assessments
‘imposed by this judgment are fully paid: If ordered to pay restitution, the defendant shall notify the court and
United States Attomey of any material change | in the defendant's S economic circumstances,

-. Monday, July 29,2019
Date of Imposition of Sentence.

L

DUSM ONORABIE ROBERT N. BLOCK |
a oo | UNITED STATES MAGISTRATE JUDGE

 

Received te

 

Clerk’sOfficeCopy 5:19-mj-22988

ae

 
